BLUE, Judge.
James Bullard Long, Jr., appeals his conviction for grand theft and argues that the trial court erred by denying a brief continuance so he could locate a defense witness. We agree and reverse.
“[T]he granting or denying of a motion for continuance rests within the sound discretion of the trial judge. We believe that rule should be generously observed where the motion for continuance is made during the trial.” Mitchell v. State, 580 So.2d 852, 854 (Fla. 2d DCA 1991) (citations omitted). See also Beachum v. State, 547 So.2d 288 (Fla. 1st DCA 1989). In Long’s case, a brief continuance should have been granted to the defense so they could check for the defense witness. This witness was under subpoena, had appeared the previous evening and proffered her testimony, and told the public defender that she would make arrangements to return the next day. Her proffered testimony corroborated Long’s testimony. Accordingly, we reverse and remand for a new trial. Based on our reversal, Long’s remaining issues are moot.
RYDER, A.C.J., and FULMER, J., concur.